Exhibit 10.2

CONCENTRA MANAGED CARE, INC.

1999 STOCK OPTION AND RESTRICTED STOCK PURCHASE PLAN

(As amended through June 22, 2006)

Section 1. Purpose. The purpose of the Concentra Managed Care, Inc. 1999 Stock
Option and Restricted Stock Purchase Plan (the “Plan”) is to promote the
interests of Concentra Managed Care, Inc., a Delaware corporation (the
“Company”), and any Subsidiary thereof and the interests of the Company’s
stockholders by providing an opportunity to selected Employees, Consultants and
Non-Employee Directors of the Company to purchase Common Stock of the Company,
thereby enhancing the Company’s ability to attract, retain, motivate and
encourage such persons to devote their best efforts to the business and
financial success of the Company. It is intended that this purpose will be
effected by awards of Non-Qualified Stock Options, Incentive Stock Options,
Restricted Stock, and/or Unrestricted Stock.

Section 2. Definitions. For purposes of the Plan, the following terms used
herein have the following meanings, unless a different meaning is clearly
required by the context:

2.1. “Administrator” means the Board of Directors or any Committees that shall
be administering the Plan in accordance with Section 4 hereof.

2.2. “Annual Option” means a Non-Qualified Stock Option granted to a
Non-Employee Director on the next business day following each annual meeting of
stockholders at which such Non-Employee Director is elected as a Director, other
than the annual meeting of stockholders at which such Non-Employee Director is
initially elected a Director.

2.3. “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under state corporate laws, federal and
state securities laws and the Code.

2.4. “Award” means any award of an Option or Stock under the Plan.

2.5. “Board of Directors” means the Board of Directors of the Company.

2.6. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.7. “Committee” means any committee appointed by the Board of Directors in
accordance with Section 4 of the Plan.

2.8. “Common Stock” means the Common Stock, $.01 par value, of the Company.

2.9. “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary of the Company to render services and who is
compensated for such services; provided, that the term “Consultant” shall not
include Directors who are paid only a director’s fee by the Company or who are
not compensated by the Company for their services as Directors.

 

1



--------------------------------------------------------------------------------

2.10. “Designated Beneficiary” means the beneficiary designated by a
Participant, in a manner determined by the Administrator, to receive amounts due
or exercise rights of the Participant in the event of the Participant’s death.
In the absence of an effective designation by a Participant, Designated
Beneficiary shall mean the Participant’s estate.

2.11. “Director Option” means an Initial Option or an Annual Option.

2.12 “Director” means any member of the Board of Directors.

2.13. “Employee” means any person (including, without limitation, an officer of
the Company) who is employed by the Company or any Parent or Subsidiary of the
Company. Neither service as a Director nor payment of a director’s fee by the
Company shall constitute “employment” by the Company.

2.14. “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in the Wall Street Journal or such
other source as the Administrator deems reliable;

(ii) If the Common Stock is quoted on the NASDAQ System (but not on the National
Market System thereof) or is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the average between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in the Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

2.15. “Incentive Stock Option” means an Option granted to a Participant pursuant
to Section 6 (including Section 6.7 thereof) which is intended to meet the
requirements of Section 422 of the Code or any successor provision.

2.16. “Initial Option” means a Non-Qualified Stock Option granted pursuant to
Section 6.8 to a Non-Employee Director on the first business day following his
or her initial election to the Board of Directors.

 

2



--------------------------------------------------------------------------------

2.17. “Non-Employee Director” means a Director who is not an employee of the
Company or any Parent, Subsidiary or affiliate of the Company.

2.18. “Non-Qualified Stock Option” means an Option granted to a Participant
pursuant to Section 6 that is not intended to be an Incentive Stock Option.

2.19. “Option” means any Incentive Stock Option or Non-Qualified Stock Option.

2.20. “Parent” of the Company shall have the meaning set forth in Section 424(e)
of the Code.

2.21. “Participant” means any Employee, Consultant or Non-Employee Director to
whom an Award is granted under the Plan.

2.22. “Restricted Period” means the period of time selected by the Administrator
during which shares subject to an Award of Restricted Stock may be repurchased
by or forfeited to the Company.

2.23. “Reporting Person” means a Participant that is subject to Section 16(a) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

2.24. “Restricted Stock” means shares of Common Stock awarded to a Participant
under Section 7 subject to restrictions under the Plan.

2.25. “Stock” means shares of Restricted Stock or Unrestricted Stock.

2.26. “Subsidiary” of the Company means any corporation or other entity (i) of
which a majority of the voting securities is owned, directly or indirectly, by
the Company, or (ii) with which the Company, or any corporation or other entity
of which a majority of the voting securities is owned, directly or indirectly,
by the Company, has entered into any management, operating, or similar agreement
to manage or operate any portion of such other corporation’s or entity’s
business, operations, or assets.

2.27. “Unrestricted Stock” means shares of Common Stock awarded to a Participant
under Section 7 free of any restrictions under the Plan.

Section 3. Common Stock Subject to the Plan.

3.1. Number of Shares. The total number of shares of Common Stock for which
Awards may be granted under the Plan shall not exceed in the aggregate 6,750,000
shares of Common Stock (subject to adjustment as provided in Section 3.3
hereof). The Company, during the term of this Plan, will at all times reserve
and keep available such number of shares of Common Stock as shall be sufficient
to satisfy the requirements of the Plan.

 

3



--------------------------------------------------------------------------------

3.2. Reissuance. The shares of Common Stock that may be subject to Awards under
the Plan may be either authorized and unissued shares or shares reacquired at
any time and now or hereafter held as treasury stock as the Administrator may
determine. In the event that any outstanding Option expires, is terminated,
forfeited or becomes unexercisable for any reason without having been exercised
in full, the shares allocable to the unexercised portion of such Option may
again be subject to an Award under the Plan, subject, in the case of Incentive
Stock Options, to any limitation required by the Code. If any shares of Common
Stock issued or sold pursuant to an Award of Stock or the exercise of an Option
shall have been repurchased by the Company, then such shares shall not again be
available for future grant or award under the Plan.

3.3. Stock Dividends, Etc. In the event that the Administrator, in its sole
discretion, determines that any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve or prevent enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Administrator, subject, in the case of Incentive Stock Options, to any
limitation required under the Code, may equitably adjust any or all of (i) the
number and kind of shares in respect of which Awards may be made under the Plan,
(ii) the number and kind of shares subject to outstanding Awards, and (iii) the
award, exercise or conversion price with respect to any of the foregoing, and if
considered appropriate, the Administrator may cause the number of shares subject
to any Award always to be a whole number.

The Administrator may make Awards under the Plan in substitution for stock and
stock based awards held by employees of another corporation who concurrently
become employees of the Company as a result of a merger or consolidation of the
employing company with the Company or a Parent or Subsidiary of the Company or
the acquisition by the Company or a Parent or Subsidiary of the Company of
property or stock of the employing corporation. The substitute Awards shall be
granted on such terms and conditions as the Administrator deems appropriate
under the circumstances.

Section 4. Administration of the Plan.

4.1. Procedure.

(a) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Participants.

(b) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting of two or more Non-Employee Directors.

 

4



--------------------------------------------------------------------------------

(c) Rule 16b-3. To the extent that the Administrator determines it to be
desirable to qualify transactions hereunder as exempt under Rule 16b-3 of the
Exchange Act, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

(d) Other Administration. Other than as provided above, the Plan shall be
administered by (i) the Board of Directors or (ii) a Committee, which committee
shall be constituted to satisfy Applicable Laws.

4.2. Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific powers delegated by the Board
of Directors to such Committee, the Administrator shall have the authority, in
its discretion:

(a) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2.14 of the Plan;

(b) to select the Employees and Consultants to whom Awards may be granted
hereunder;

(c) to determine whether and to what extent awards of Options and Stock, or any
combination thereof, are granted hereunder;

(d) to determine the number of shares of Common Stock to be covered by each
Award made hereunder;

(e) to make determinations in accordance with Section 3.3;

(f) to determine the amount (not less than par value per share) and the form of
the consideration that may be used to purchase shares of Common Stock pursuant
to any Award of Stock or upon exercise of any Option (including, without
limitation, the circumstances under which issued and outstanding shares of
Common Stock owned by a Participant may be used by the Participant to exercise
an Option);

(g) to approve forms of agreements for use under the Plan;

(h) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, including without limitation, the
exercise price, the time or times when Options may be exercised (which may be
based on performance criteria), any vesting, acceleration or waiver of
forfeiture restrictions and any restriction or limitation regarding any Award or
the shares of Common Stock relating thereto, based in each case on such factors
as the Administrator, in its sole discretion, shall determine;

(i) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option shall
have declined since the date the Option was granted;

 

5



--------------------------------------------------------------------------------

(j) to construe and interpret the terms of the Plan:

(k) to prescribe, amend and rescind rules and regulations relating to the Plan;

(l) to modify or amend the terms of any Award;

(m) to accelerate vesting periods with respect to outstanding Options and the
end of Restricted Periods with respect to Stock Awards; provided, however, that
any Incentive Stock Options may only be “accelerated” in accordance with
Section 424(h) of the Code;

(n) to authorize any person to execute on behalf of the Company any instrument
required to effect any Award granted by the Administrator; and

(o) to exercise all other powers granted to the Administrator under the Plan and
make all other determinations deemed necessary or advisable for administering
the Plan.

4.3. Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options or Stock awarded under the Plan.

4.4. Expenses, Etc. All expenses and liabilities incurred by the Administrator
in the administration of the Plan shall be borne by the Company. The
Administrator may employ attorneys, consultants, accountants or other persons in
connection with the administration of the Plan. The Company, and its officers
and directors, shall be entitled to rely upon the advice, opinions or valuations
of any such persons. No member of the Administrator shall be liable for any
action, determination or interpretation taken or made in good faith with respect
to the Plan or any Award granted thereunder.

Section 5. Eligibility. Awards may be granted to any Employee, Consultant or
Non-Employee Director. The Administrator shall have the sole authority to select
the Employees and Consultants to whom discretionary Awards are to be granted
hereunder, and to determine whether a person is to be granted a Non-Qualified
Stock Option, an Incentive Stock Option, Restricted Stock or Unrestricted Stock,
or any combination thereof. Non-Employee Directors shall only be eligible to
receive grants of Non-Qualified Stock Options pursuant to Section 6.8 of the
Plan. No person other than an Employee, Consultant or Non-Employee Director
shall have any right to participate in the Plan. Any person selected by the
Administrator for participation during any one period will not by virtue of such
participation have the right to be selected as a Participant for any other
period. The maximum number of shares of Common Stock which may be the subject of
Awards granted to any one Employee or Consultant under the Plan during any
calendar year shall be 700,000 shares. For this purpose, the grant of a new
Award in substitution for outstanding Awards shall be deemed to constitute a new
grant, separate from the original grant that is to be canceled. Incentive Stock
Options may be granted only to persons eligible to receive Incentive Stock
Options under the Code.

 

6



--------------------------------------------------------------------------------

Section 6. Options.

6.1. Award. Subject to the provisions of the Plan, the Administrator may award
Incentive Stock Options and Non-Qualified Stock Options, and determine the
number of shares to be covered by each Option, the option price therefor and the
conditions and limitations applicable to the exercise of the Option. The terms
and conditions of Incentive Stock Options shall be subject to and comply with
Section 422 of the Code, or any successor provision, and any regulations
thereunder.

6.2. Exercise Price. The Administrator shall establish the exercise price of
each Option at the time such Option is awarded. Such price shall not be less
than 85% of the Fair Market Value of the Common Stock on the date of grant;
provided, that (i) in the case of an Incentive Stock Option, the exercise price
shall not be less than 100% of the Fair Market Value of the Common Stock at the
time of grant and (ii) in the case of a Non-Qualified Stock Option intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, the exercise price shall not be less than 100% of the Fair Market
Value at the time of grant.

6.3. Vesting. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Administrator may specify in the applicable Option
agreement or thereafter. The Administrator may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

6.4. Payment. Options granted under the Plan may provide for the payment of the
exercise price by delivery of cash or check in an amount equal to the exercise
price of such Options or, to the extent permitted by the Administrator at or
after the award of the Option, by (a) delivery of shares of Common Stock owned
by the optionee, valued at their Fair Market Value on the date of such option
exercise, (b) delivery of a promissory note of the optionee to the Company on
terms determined by the Administrator, (c) delivery of an irrevocable
undertaking by a broker to deliver promptly to the Company sufficient funds to
pay the exercise price or delivery of irrevocable instructions to a broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price, (d) payment of such other lawful consideration as the Administrator may
determine, or (e) any combination of the foregoing. In the event an optionee
pays some or all of the exercise price of an Option by delivery of shares of
Common Stock pursuant to clause (a) above, the Administrator may provide for the
automatic award of an Option for up to the number of shares so delivered.

6.5. Transferability. Except as otherwise specifically approved by the
Administrator, each Option granted under the Plan shall provide that neither it
nor any interest therein may be transferred, assigned, pledged or hypothecated,
by the optionee or by operation of law otherwise than by will, the laws of
descent and distribution or a “qualified domestic relations order” (as defined
in the Code), and shall be exercised during the lifetime of the optionee only by
the optionee or a transferee pursuant to such a “qualified domestic relations
order”. No Option or interest therein may be or be made subject to execution,
attachment or similar process.

 

7



--------------------------------------------------------------------------------

6.6 Cancellation and New Grant of Options. The Board of Directors shall have the
authority to effect, at any time and from time to time, with the consent of the
affected optionees, (i) the cancellation of any or all outstanding options under
the Plan and the grant in substitution therefor of new Options under the Plan
covering the same or different numbers of shares of Common Stock and having an
option exercise price per share which may be lower or higher than the exercise
price per share of the canceled Options, or (ii) the amendment of the terms of
any and all outstanding Options under the Plan to provide an option exercise
price per share which is higher or lower than the then current exercise price
per share of such outstanding Options.

6.7. Incentive Stock Options. Options granted under the Plan which are intended
to be Incentive Stock Options shall be subject to the following additional terms
and conditions:

(a) All Incentive Stock Options granted under the Plan shall, at the time of
grant, be specifically designated as such in the option agreement covering such
Incentive Stock Options. The exercise period shall not exceed ten years from the
date of grant.

(b) If any Employee to whom an Incentive Stock Option is to be granted under the
Plan is, at the time of the grant of such option, the owner of stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company (after taking into account the attribution of stock ownership rule of
Section 424(d) of the Code), then the following special provisions shall be
applicable to the Incentive Stock Option granted to such individual:

(i) The purchase price per share of the Common Stock subject to such Incentive
Stock Option shall not be less than 110% of the Fair Market Value of one share
of Common Stock at the time of grant; and

(ii) The Option exercise period shall not exceed five years from the date of
grant.

(c) For so long as the Code shall so provide, options granted to any Employee
under the Plan (and any other incentive stock option plans of the Company or its
Subsidiaries) which are intended to constitute Incentive Stock Options shall not
constitute Incentive Stock Options to the extent that such Options, in the
aggregate, become exercisable for the first time in any one calendar year for
shares of Common Stock with an aggregate Fair Market Value (determined as of the
respective date or dates of grant) of more than $100,000.

(d) No Incentive Stock Option may be exercised unless, at the time of such
exercise, the Participant is, and has been continuously since the date of grant
of his or her Option, employed by the Company, except that:

(i) an Incentive Stock Option may be exercised (to the extent exercisable on the
date the Participant ceased to be an Employee of the Company or a Parent or
Subsidiary) within the period of three months after the date the Participant
ceases to be an employee of the Company or such Parent or Subsidiary (or within
such lesser period as may be

 

8



--------------------------------------------------------------------------------

specified in the applicable option agreement); provided, that the agreement with
respect to such Option may designate a longer exercise period and that the
exercise after such three-month period shall be treated as the exercise of a
Non-Qualified Stock Option under the Plan;

(ii) if the Participant dies while in the employ of the Company, or within three
months after the Participant ceases to be an Employee, the Incentive Stock
Option (to the extent otherwise exercisable on the date of death) may be
exercised by the Participant’s Designated Beneficiary within the period of one
year after the date of death (or within such lesser period as may be specified
in the applicable Option agreement); and

(iii) if the Participant becomes disabled (within the meaning of
Section 22(e)(3) of the Code or any successor provision thereto) while in the
employ of the Company, the Incentive Stock Option may be exercised (to the
extent otherwise exercisable on the date of death) within the period of one year
after the date of such disability (or within such lesser period as may be
specified in the Option agreement). In the event of the Participant’s death
during this one-year period, the Incentive Stock Option may be exercised by the
Participant’s Designated Beneficiary within the period of one year from the date
the Participant became disabled or within such lesser period as may be specified
in the applicable Option agreement.

For all purposes of the Plan and any Option granted hereunder, (i) “employment”
shall be defined in accordance with the provisions of Section 1.421-7(h) of the
Treasury Regulations under the Code (or any successor regulations) and (ii) any
Option may provide that if such Option shall be assumed or a new Option
substituted therefor in a transaction to which Section 424(a) of the Code
applies, employment by such assuming or substituting corporation shall be
considered for all purposes of such Option to be employment by the Company.
Notwithstanding the foregoing provisions, no Incentive Stock Option may be
exercised after its expiration date.

6.8. Non-Employee Director Options. Director Options shall be automatic and
subject to the following additional terms and conditions:

(a) All Director Options shall be Non-Qualified Stock Options.

(b) Each Non-Employee Director shall be granted an Initial Option to purchase
10,000 shares of Common Stock on the next business day following the date of his
or her initial election to the Board of Directors (or on September 24, 2002, if
serving as a director on that date), and an Annual Option to purchase 4,000
shares of Common Stock on the next business day following each annual meeting of
stockholders at which such Non-Employee Director is elected as a Director (other
than the annual meeting of stockholders at which such Non-Employee Director is
initially elected as a Director).

(c) The exercise price of each Director Option will be 100% of the Fair Market
Value at the time of grant.

(d) Initial Options shall be immediately exercisable. Annual Options shall
become exercisable 25% on the first anniversary of the date of grant and 25% on
each of the next

 

9



--------------------------------------------------------------------------------

three successive anniversary dates of the date of grant. The exercise period
shall not exceed ten years from the date of grant; provided, that no Director
Option may be exercised more than one (1) year after the optionee ceases to
serve as a director of the Company.

Section 7. Restricted And Unrestricted Stock.

7.1. General. The Board of Directors may grant Awards entitling recipients to
acquire shares of Common Stock, subject to the right of the Company to
repurchase all or part of such shares at their purchase price (or to require
forfeiture of such shares if purchased at no cost) from the recipient in the
event that conditions specified by the Administrator in the applicable Award are
not satisfied prior to the end of the applicable Restricted Period or Restricted
Periods established by the Administrator for such Award. Conditions for
repurchase (or forfeiture) may be based on continuing employment or service
and/or achievement of pre-established performance or other goals and objectives.

7.2. Restricted Stock. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Administrator, during the applicable Restricted Period. Shares of Restricted
Stock shall be evidenced in such manner as the Board of Directors may determine.
Any certificates issued in respect of shares of Restricted Stock shall be
registered in the name of the Participant and, unless otherwise determined by
the Board of Directors, deposited by the Participant, together with a stock
power endorsed in blank, with the Company (or its designee). At the expiration
of the Restricted Period, the Company (or such designee) shall deliver such
certificates to the Participant or, if the Participant has died, to the
Participant’s Designated Beneficiary.

7.3. Unrestricted Stock. The Administrator may, in its sole discretion, grant
(or sell at a purchase price determined by the Board of Directors, which shall
not be lower than 85% of Fair Market Value on the date of sale) Unrestricted
Stock to Participants.

7.4. Payment. The purchase price for each share of Restricted Stock and
Unrestricted Stock shall be determined by the Administrator and may not be less
than the par value of the Common Stock. Such purchase price may be paid in the
form of past services or such other lawful consideration as is determined by the
Board of Directors.

7.5. Certificates. Stock certificates representing Shares of Restricted Stock or
Unrestricted Stock shall bear a legend referring to any restrictions imposed
thereon and such other matters as the Administrator may determine.

7.6. Acceleration. The Administrator may at any time accelerate the expiration
of the Restricted Period applicable to all, or any particular, outstanding
shares of Restricted Stock.

Section 8. General Provisions Applicable to Awards.

8.1. Applicability of Rule 16b-3. Those provisions of the Plan which make an
express reference to Rule 16b-3 shall apply to the Company only at such time as
the Company’s Common Stock is registered under the Exchange Act, or any
successor provision, and then only with respect to Reporting Persons.

 

10



--------------------------------------------------------------------------------

8.2. Documentation. Each Award under the Plan shall be evidenced by an
instrument delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Administrator considers necessary or advisable.
Such instruments may be in the form of agreements to be executed by both the
Company and the Participant, or certificates, letters or similar documents,
acceptance of which will evidence agreement to the terms thereof and of this
Plan.

8.3. Administrator Discretion. Each type of Award may be made alone, in addition
to or in relation to any other type of Award. The terms of each type of Award
need not be identical, and the Administrator need not treat Participants
uniformly.

8.4. Termination of Status. Subject to the provisions of Section 6, the
Administrator shall determine the effect on an Award of the disability, death,
retirement, authorized leave of absence or other termination of employment or
other status of a Participant and the extent to which, and the period during
which, the Participant’s legal representative, guardian or Designated
Beneficiary may exercise rights under such Award.

8.5. Mergers, Etc. In the event of a consolidation or merger or sale of all or
substantially all of the assets of the Company in which outstanding shares of
Common Stock are exchanged for securities, cash or other property of any other
corporation or business entity (an “Acquisition”), the Board of Directors or the
board of directors of any corporation assuming the obligations of the Company,
may, in its discretion, take any one or more of the following actions as to
outstanding Awards: (i) provide that such Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) on such terms as the Board of
Directors determines to be appropriate; (ii) upon written notice to
Participants, provide that all unexercised Options will terminate immediately
prior to the consummation of such transaction unless exercised by the
Participant within a specified period following the date of such notice;
(iii) in the event of an Acquisition under the terms of which holders of the
Common Stock of the Company will receive upon consummation thereof a cash
payment for each share surrendered in the Acquisition (the “Acquisition Price”),
make or provide for a cash payment to Participants equal to the difference
between (A) the Acquisition Price times the number of shares of Common Stock
subject to outstanding Options (to the extent then exercisable at prices not in
excess of the Acquisition Price) and (B) the aggregate exercise price of all
such outstanding Options in exchange for the termination of such Options; and
(iv) provide that all or any outstanding Awards shall become exercisable or
realizable in full prior to the effective date of such Acquisition.

8.6. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it will terminate immediately prior to the consummation of such
proposed action. The Board of Directors may, in the exercise of its sole
discretion in such instances, declare that any Award shall terminate as of a
date fixed by the Board of Directors and give each Participant the right to
exercise his or her

 

11



--------------------------------------------------------------------------------

Option as to all or any of the shares subject thereto, including shares as to
which the Option would not otherwise be exercisable, or may accelerate the
termination of the Restricted Period of any Stock Award.

8.7. Withholding. The Participant shall pay to the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in respect of Awards under the Plan no later than the date of the
event creating the tax liability. In the Administrator’s discretion, and subject
to such conditions as the Administrator may establish, such tax obligations may
be paid in whole or in part in shares of Common Stock, including shares retained
from the Award creating the tax obligation, valued at their Fair Market Value.
The Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Participant.

8.8. Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Administrator considers
necessary or advisable to achieve the purposes of the Plan or comply with
applicable laws.

8.9. Amendment of Award. The Administrator may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Non-Qualified Stock Option; provided, that the
Participant’s consent to such action shall be required unless the Administrator
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

8.10. Conditions on Delivery of Common Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan (i) until all
conditions of the Award have been satisfied or removed; (ii) until, in the
opinion of the Company’s counsel, all applicable federal and state laws and
regulations have been complied with; (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or admitted for trading on an automatic
quotation system, until the shares to be delivered have been listed or
authorized to be listed or quoted on such exchange or quotation system upon
official notice of notice of issuance; and (iv) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
the Company’s counsel. If the sale of Common Stock has not been registered under
the Securities Act of 1933, as amended, the Company may require, as a condition
to exercise of the Award, such representations or agreements as the Company may
consider appropriate to avoid violation of such act and may require that the
certificates evidencing such Common Stock bear an appropriate legend restricting
transfer.

Section 9. Miscellaneous

9.1. No Right To Employment or Other Status. The grant of an Award shall not be
construed as giving a Participant the right to continued employment or service
for the Company. The Company expressly reserves the right at any time to dismiss
a Participant free from any liability or claim under the Plan, except as
expressly provided in the applicable Award.

 

12



--------------------------------------------------------------------------------

9.2. No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed under
the Plan until he or she becomes the record holder thereof.

9.3. Exclusion from Benefit Computations. No amounts payable upon exercise of
Awards granted under the Plan shall be considered salary, wages or compensation
to Participants for purposes of determining the amount or nature of benefits
that Participants are entitled to under any insurance, retirement or other
benefit plans or programs of the Company.

9.4. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained.

9.5. Grants Exceeding Allotted Shares. If the shares of Common Stock covered by
an Award exceeds, as of the date of grant, the number of Shares which may be
issued under the Plan without additional stockholder approval, such Award shall
be void with respect to such excess stock, unless such additional stockholder
approval is obtained in a timely manner.

9.6. Effective Date and Term.

(a) Effective Date. The Plan shall become effective on August 17, 1999, the date
of its adoption by the Board of Directors, but no Incentive Stock Option granted
under the Plan shall become exercisable unless and until the Plan shall have
been approved by the Company’s stockholders. If such stockholder approval is not
obtained within twelve months after the date of the Board of Director’s adoption
of the Plan, no Options previously granted under the Plan shall be deemed to be
Incentive Stock Options and no Incentive Stock Options shall be granted
thereafter under the Plan. Amendments to the Plan not requiring stockholder
approval shall become effective when adopted by the Board of Directors;
amendments requiring stockholder approval shall become effective when adopted by
the Board of Directors, but no Incentive Stock Option granted after the date of
such amendment shall become exercisable (to the extent that such amendment to
the Plan was required to enable the Company to grant such Incentive Stock Option
to a particular optionee) unless and until such amendment shall have been
approved by the Company’s stockholders. If such stockholder approval is not
obtained within twelve months of the Board of Director’s adoption of such
amendment, any Incentive Stock Options granted on or after the date of such
amendment shall terminate to the extent that such amendment to the Plan was
required to enable the Company to grant such Option to a particular optionee.
Subject to the limitations set forth in this Section 9.6(a), Awards may be made
under the Plan at any time after the effective date and before the date fixed
for termination of the Plan.

 

13



--------------------------------------------------------------------------------

(b) Termination. The Plan shall terminate upon the earlier of (i) the close of
business on the day next preceding the tenth anniversary of the date of its
adoption by the Board of Directors, (ii) the date on which all shares available
for issuance under the Plan shall have been issued pursuant to Awards under the
Plan, or (iii) by action of the Board of Directors. No Award may be granted
hereunder after termination of the Plan. The termination or amendment of the
Plan shall not alter or impair any rights or obligations under theretofore
granted under the Plan.

9.7. Amendment of Plan. The Board of Directors may amend, suspend or terminate
the Plan or any portion thereof at any time; provided, that no amendment shall
be made without stockholder approval if such approval is necessary to comply
with any applicable tax or regulatory requirement (it being understood that
prior to any such approval, Awards may be made under the Plan expressly subject
to such approval); and provided further, that, in accordance with Section 8.9,
the Participant’s consent to any such action with respect to its effect on any
outstanding Award shall be required unless the Administrator determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

9.8. Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

*****************************************

 

14